Citation Nr: 0313881	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy and, if so, whether the reopened claim 
should be granted.	


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The appellant's active military service includes periods from 
June to August 1951, from April to July 1953 and from July 
1964 to February 1974.  These matters come to the Board of 
Veterans' Appeals (Board) on appeal from July 1997 and May 
2000 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming.  In July 
2001, the appellant was afforded a hearing before the 
undersigned Board member.

In a November 2001 decision, the Board found that new and 
material evidence had been submitted to reopen the 
appellant's claim, but denied his claim of entitlement to 
service connection for peripheral neuropathy.  Also at that 
time, the Board remanded the appellant's claims of 
entitlement to a rating in excess of 60 percent for 
hypertension with coronary occlusive disease, with cardiac 
catherization, an effective date earlier than November 1, 
2000, for the assignment of the 60 percent evaluation for 
cardiac disease and an effective date earlier than June 3, 
1999 for the award of a total rating based upon individual 
unemployability to the RO.

The appellant appealed the Board's November 2001 decision 
that denied his reopened claim for service connection for 
peripheral neuropathy to the U.S. Court of Appeals for 
Veterans Claims (CAVC).  In that litigation, a Joint Motion 
for Remand and To Stay Further Proceedings was filed by the 
VA General Counsel and the appellant, averring that remand 
was required in order to afford the appellant the opportunity 
to undergo VA examination and for the Board to request a 
medical opinion as to whether the appellant's peripheral 
neuropathy was related to Agent Orange in service.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In an Order of May 2002, 
the CAVC partially vacated the Board's decision as to that 
part of the Board's decision that denied service connection 
for peripheral neuropathy and remanded the matter, pursuant 
to the Joint Motion.  A copy of the CAVC's Order in this 
matter has been placed in the claims file.




FINDINGS OF FACT

1.	An unappealed March 1994 RO decision denied service 
connection for peripheral neuropathy, including as a 
residual of exposure to Agent Orange.

2.	The evidence added to the record since the RO decision 
that denied service connection for peripheral neuropathy 
bears directly and substantially upon the specific matters 
under consideration and is so significant as to warrant 
consideration of the merits of the claim on appeal.

3.	The competent and probative medical evidence of record is 
in approximate balance as to whether the appellant's 
currently diagnosed peripheral neuropathy was incurred in 
service, including exposure to Agent Orange.



CONCLUSIONS OF LAW

1.	Evidence received since the March 1994 rating decision is 
new and material; the claim for service connection for 
peripheral neuropathy is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.304 
(2001).

2.	Giving the appellant the benefit of the doubt, the Board 
concludes that peripheral neuropathy was incurred in 
active military service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1116, 1137, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002); 68 
Fed. Reg. 34,539-43 (June 10, 2003), effective June 10, 
2003 (amending 38 C.F.R. § 3.307(a)(6)(iii)).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The RO, in a decision dated March 1994, denied service 
connection for peripheral neuropathy.  The RO found at the 
time that there was no evidence that the disorder was 
incurred during active service, was manifested to a 
compensable degree within one year of service discharge or 
was among those listed for which presumptive service 
connection could be granted on the basis of exposure to 
herbicides.  The appellant was duly notified of the RO's 
action but did not appeal and the decision became final, 
based on the evidence then of record.  38 U.S.C.A. §7105. 

The evidence considered by the RO at the time of its March 
1994 decision that denied service connection for peripheral 
neuropathy included the appellant's service medical records 
that are entirely negative for reference to a diagnosed 
neurologic abnormality.  On a report of medical history 
completed in 1972, the appellant checked no to having 
neuritis and did not report neurologic complaints.  A July 
1972 clinical entry reflects the appellant's complaint of 
moderately severe, constant, burning, dull pain in the 
quadriceps of his right leg.  He had full range of motion, 
denied a history of trauma and did not have any radiation or 
numbness.  His pain was vague and not intensified by muscular 
activity.  When examined in January 1974, shortly before his 
separation from service, a neurologic abnormality was not 
found.

The RO also reviewed post-service VA and non-VA medical 
records and reports, dated from 1979 to 1993.  They 
demonstrate the appellant's complaints of, and treatment for 
disorders including fibromyalgia, chondromalacia, 
osteoarthritis, hypertension and cardiac and allergy 
problems. 

On general medical examination by VA in February 1980, deep 
tendon reflexes and flexor plantar responses were normal, as 
were the appellant's station and gait.  On neurological 
examination vibratory sense was also noted as intact, and the 
examiner found no neurologic or physical illness.  
Neurological examination by the orthopedic examiner in March 
1980 was also normal.

In an April 1985 examination report, S.W.M., M.D., said that 
the appellant dated his musculoskeletal symptoms to an 
accident in 1980.  He never had any numbness or pain of the 
upper extremity but (had) a numb sensation in the posterior 
aspects of the left leg.  The assessment was that the 
appellant had a history of trauma and documented degenerative 
changes and joint space narrowing at C5/C6 and some facet 
changes of the lumbosacral spine.  The physician noted that 
the appellant had osteoarthritis but his pain syndrome was 
more soft tissue and of a myofascial pain character. 

VA examination reports, dated in 1987 and 1988, are not 
referable to peripheral neuropathy.

In a March 1990 statement, the appellant reported that he 
served in Vietnam from April to December 1968 and from May 
1969 to January 1970.

According to an August 1992 report of a VA nerve conduction 
study/electromyography (EMG) needle study, the appellant 
complained of intermittent right hand numbness for ten years 
and bilateral lower extremity pain for twenty years.  
Findings were consistent with normal right and left median 
sensory studies and normal left ulnar sensory and motor 
study.  Right carpal tunnel syndrome was found.  

A September 1992 VA examination report is not referable to 
complaints or findings of peripheral neuropathy.

A September 1992 private medical report relating primarily to 
allergies noted multiple complaints including "problems with 
his nerves (peripheral neuropathy)".

The March 1994 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1994 decision that was the final adjudication that 
disallowed the appellant's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge at 1363.

The Board notes that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West. 2002)), contains extensive 
provisions modifying procedures for the adjudication of all 
pending claims.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new statute revises the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  Of significance in the present matter, is 
language in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title.  38 U.S.C.A. § 5103A(f) (West 2002).

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  The changes to 
38 C.F.R. § 3.156(a) that define new and material evidence 
are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  Since the 
appellant's request to reopen his claim was filed in 1996, 
the regulations in effect prior to August 29, 2001 are for 
application.

Furthermore, the Board observes that the appellant has 
variously asserted that his peripheral neuropathy is due to 
exposure to Agent Orange.  Ordinarily, previously denied 
claims that are unappealed are considered to be final and may 
be reopened upon the submission of new and material evidence.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 20.1103 (2001).  However, under a line of cases 
including Spencer v. Brown, 17 F.3d. 368, 371-2 (1994), 
Routen v. West, 142 F.3d 1434, 1141-2 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998), Boggs v. West, 11 Vet. App. 
334, 342 (1998), and Anglin v. West, 11 Vet. App. 361, 368 
(1998), a new VA regulation may create a new basis for 
entitlement or a new cause of action. 

Nevertheless, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim for service connection for peripheral 
neuropathy.

An application to reopen the appellant's claim was received 
by the RO in October 1996.  The evidence added to the record 
since the March 1994 rating action that declined to grant 
service connection for peripheral neuropathy includes VA and 
non-VA medical records and examination reports, dated from 
1994 to 2003, that reflect the appellant's complaints of, and 
treatment for, numerous medical disorders, including 
Hashimoto's disease, degenerative joint disease, coronary 
disease, peptic ulcer disease/gastritis and peripheral 
neuropathy, a lay witness statement and the appellant's 
written and oral statements.

Findings of a May 1994 VA Nerve Conduction Velocity (NCV) 
study were consistent with moderate sensory and motor median 
compression consistent with carpel tunnel syndrome with no 
evidence of acute denervation at that time.  According to 
findings of an October 1996 VA EMG study, the impression was 
sensory peripheral neuropathy.  A January 1999 VA medical 
examination report is not referable to peripheral neuropathy.  
In April 1999, a VA neurology clinic record diagnosed 
idiopathic peripheral neuropathy.  A June 1999 VA EMG report 
shows some evidence of a mild axonal peripheral neuropathy.  
VA outpatient records dated in December 1999 include a 
history of peripheral neuropathy.

Also added to the record is a May 2003 VA examination report 
that includes abnormal results of a NCV study suggestive of 
peripheral polyneuropathy or mononeuropathy multiplex.  
According to the report, the appellant gave a history of 
intermittent pain in both calves of his legs since 
approximately 1970.  He also had intermittent burning pain in 
both thighs, anteriorly.  The longer he was on his feet or 
weight bearing, such as walking, the more severe the burning 
pain was.  It was noted that the appellant complained of 
burning thigh pain in service in July 1972.  The appellant 
indicated that the burning pain in his thighs and calves 
continued over the next twenty-five years.  He developed a 
burning sensation with pain and weakness in both legs that 
gradually worsened.  In the early 1980's, the appellant 
noticed the onset of weakness in his grip in the forearm of 
both arms with pain in the forearms and hands.  It was noted 
that a VA Neurology Clinic diagnosed idiopathic peripheral 
neuropathy in August 1999.  The appellant said his symptoms 
continued and he currently had constant pain in both calves 
and constant pain in the left lateral thigh.  He had constant 
pain in both hands in the forearms and the right upper arm.  
He had an intermittent tingling sensation in both hands, the 
thumb through the ring finger and tingling sensation on the 
ulnar aspect of both forearms.  The appellant had 
intermittent numbness in the posterior calves of both legs 
and the great toes of both feet.  He had difficulty 
maintaining balance when he walked into a dark room or on 
uneven ground.  Walking more than 50 yards, or standing more 
than 10 minutes, caused increased leg pain and weakness.  
Cold exposures worsened the pain and numbness in the 
appellant's arms and legs.  Any activity requiring a few 
repetitive motions of the hands, wrists or fingers worsened 
the pain and numbness in the hands and arms.   

Upon review of the appellant's medical records and clinical 
examination, the VA examiner diagnosed peripheral neuropathy.  
The VA examiner opined that the appellant's record on July 
1972 described symptoms compatible with neuropathic pain, and 
the description of the appellant's current symptoms of 
burning sensation in the thighs was similar to the symptoms 
described in 1972.  The VA examiner also noted the lack of 
continuous documentation of treatment or problems between 
that time until about the early 1990s when a claim for 
peripheral neuropathy was evident in 1994.  The physician 
noted that the appellant had a thorough evaluation looking 
for potential causes of the peripheral neuropathy but no 
cause of his peripheral neuropathy was diagnosed.  In the VA 
examiner's opinion, the "veteran's current peripheral 
neuropathy is at least as likely as not related to Agent 
Orange exposure."  The VA examiner said, "this is due to 
the absences of any other condition that could account for 
his peripheral neuropathy...."  

The evidence received since the March 1994 decision consists 
of VA medical records and reports, documenting diagnoses of 
peripheral neuropathy, the May 2003 VA examiner's opinion 
that it was at least as likely as not that the appellant's 
diagnosed peripheral neuropathy was related to Agent Orange 
exposure and the appellant's and his representative's 
statements regarding his peripheral neuropathy that are new 
and do bear directly on the question of whether this evidence 
provides a more complete picture of the appellant's 
disability and its origin and, thus, do bear directly and 
substantially upon the specific matter under consideration; 
this evidence is so significant as to warrant consideration 
of the merits of the claim on appeal.  See Hodge.  Thus, this 
evidence is new and material and reopens the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); 
Hodge.  The Board's analysis must then proceed to an 
evaluation of the claim on the merits.

II.	Service Connection for Peripheral Neuropathy

A.	Veterans Claims Assistance Act

As noted above, during the pendency of this claim and appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, that provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VCAA, 
38 U.S.C.A. § 5103 (West. 2002).  The VCAA also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA, 38 U.S.C.A. § 5103A (West 2002).

This new statute is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Secretary of Veterans Affairs 
has issued regulations to implement the VCAA, found at 66 
Fed. Reg. 45,620-632 (Aug. 29, 2001).  But see Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
____F.3d___, Nos. 02-7304, -7305, -7316 (May 1, 2003) in 
which the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).

The appellant has neither submitted nor made reference to any 
additional records that would address his claim.  Given the 
decision below, the Board cannot find any basis under the 
VCAA to defer adjudication. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
Under both previous law and the VCAA, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102 (2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B. Discussion

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Even if there is no record of an organic neurologic disease 
in service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

With respect to the claim that the appellant has a disability 
that is due to exposure to Agent Orange in service, the Board 
notes that the specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  If a veteran 
was exposed to a herbicide agent during active military, 
naval or air service, a number of diseases shall be service 
connected, including acute and subacute peripheral neuropathy 
even though there is no record of such diseases during 
service.  38 C.F.R. §§ 3.307, 3.309.  See 61 Fed. Reg. 
57,586-89 (November 7, 1996).  A veteran who, during active 
military, naval, or air service served in the Republic of 
Vietnam during the Vietnam Era and has a disease listed under 
38 C.F.R. § 3.309 shall be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 C.F.R. § 3.307.  
See McCartt v. West, 12 Vet. App. 164 (1999) (holding that 
the presumption of exposure to Agent Orange is afforded the 
veteran only if he served in the Republic of Vietnam and has 
one of the regulatory enumerated conditions).  But see the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law No. 107-103; 68 Fed. Reg. 34,539-43 (June 10, 2003) 
(expanding the presumption of exposure to herbicides in 
38 C.F.R. § 3.307(a)(6)(iii) to include all Vietnam veterans, 
not just those that have a disease on the presumptive list in 
3.309(e)), effective June 10, 2003. 

For purposes of 38 C.F.R. § 3.309, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2002).

Furthermore, a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). However, where the issue involves a 
question of medical diagnosis or causation as presented here, 
medical evidence is required.  See, e.g., Savage v. Gober, 10 
Vet. App. 488, 497 (1997) (even where continuity of 
symptomatology since service is shown, competent evidence is 
required to relate current condition to that symptomatology).

The appellant has contended that service connection should be 
granted for peripheral neuropathy.  The medical evidence 
reveals that in July 1972, while in service, he was seen for 
complains of right leg pain in his quadriceps and groin that 
he described as a moderately severe, constant, burning pain 
without numbness.  A September 1984 VA medical record 
includes the appellant's complaint of pain in the lateral 
aspect of his left leg that worsened with standing.  

The records show that peripheral neuropathy was mentioned in 
a September 1992 private medical record although a VA EMG 
study performed in 1992 did not find peripheral neuropathy.  
Subsequent NCV and EMG studies resulted in various findings 
related as consistent with carpel tunnel syndrome with no 
evidence of acute denervation and of mild axonal peripheral 
neuropathy affecting the motor and sensory amplitudes.  In 
1999, a VA Neurology Clinic diagnosed idiopathic peripheral 
neuropathy.  A May 2003 NCV study was suggestive of 
peripheral polyneuropathy or mononeuropathy multiplex.

In May 2003, a VA examiner reviewed the appellant's extensive 
medical file, examined the appellant and diagnosed peripheral 
neuropathy.  That examiner stated that the record in July 
1972 described symptoms compatible with neuropathic pain.  In 
the medical specialist's opinion, the description between 
that visit in service and the description of the appellant's 
current symptoms of burning sensation in the thighs was 
similar.  The VA examiner noted the lack of continuous 
documentation of treatment or problems between that visit and 
until the early 1990s.  Further, the VA examiner said that 
the appellant had a thorough evaluation for potential causes 
of peripheral neuropathy and no cause for the disorder was 
diagnosed.  In the VA examiner's opinion, the appellant's 
current peripheral neuropathy was at least as likely as not 
related to Agent Orange exposure.  This was due to the 
absences of any other condition that could account for his 
peripheral neuropathy.  Thus, the VA medical specialist 
associated the appellant's currently diagnosed peripheral 
neuropathy with the appellant's active military service and 
exposure to Agent Orange.

In light of the foregoing, the Board will exercise the 
discretion conferred upon us by law to determine that the 
evidence in a case is in relative equipoise.  The VA 
examiner, quoted above, noted the lack of continuous 
documentation of treatment for the claimed disorder between 
discharge and the early 1990s when a claim for peripheral 
neuropathy was evident in 1994.  That examiner also noted 
that numerous diagnostic tests found no cause for the 
appellant's peripheral neuropathy, leading the VA physician 
to conclude that it was, thus, as likely as not that the 
diagnosed peripheral neuropathy was due to exposure to Agent 
Orange in service. Accordingly, and resolving reasonable 
doubt in the appellant's favor, the Board finds that the 
evidence of record is consistent with the veteran's 
contentions, and that peripheral neuropathy may be service 
connected as incurred in active military service.

Accordingly, the Board concludes that service connection for 
peripheral neuropathy is in order.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, amended by 68 Fed. Reg, 34,539-43 (June 
10, 2003), effective June 10, 2003.


ORDER

Service connection for peripheral neuropathy is granted.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

